EXHIBIT 6489 Camden Ave,Suite 105 San Jose, CA 95120 Phone: (408) 927-6200 Fax: (408) 927-9400 AGREEMENT This Agreement is a binding contractual relationship by and between Integra Micro Systems (P) Ltd. (“Developer”) and Sonasoft, Corp. (“Client”). WHEREAS, Client has an existing product line for backup and disaster recovery (the “Sonasoft Products”) that work specifically with Microsoft SQL Server; Exchange Server; and File Systems. WHEREAS, Developer has expertise and resources to assist Client in developing archiving functionality for its backup and disaster recovery products using Microsoft Corporation operating systems (the “Microsoft Archiving Solution”); WHEREAS, Client wishes to work with Developer in order to develop the Microsoft Archiving Solution; WHEREAS, Client and Developer agree to go forward with such endeavor on the following terms and conditions. NOW THEREFORE; It is agreed: 1.Client will provide the following engineering resources at the following rate to develop, test and debug a robust, retail ready Microsoft Archiving Solution; compatible with the existing Sonasoft Products; with functionality to be agreed upon between the parties: (a)Number of Engineers: (b)Rate: (c)Expenses: (d)Budget Total (“Total Project Cost”): These parameters may only be changed upon the agreement of the parties.Developer will provide periodic billings to reflect the costs actually incurred, on a cumulative basis (the “Actual Project Cost”), and these billings will be duly reviewed and approved by Client. 2.Once completed; Client will use best efforts to market the Microsoft Archiving Solution to customers of Client along with other Sonasoft products. Page 1 Sonasoft/Integra Agreement 6489 Camden Ave,Suite 105 San Jose, CA 95120 Phone: (408) 927-6200 Fax: (408) 927-9400 3.In exchange, Client shall pay Developer a royalty (the “Royalty” or “Royalties”) on the sale of each Microsoft Archiving Solution, at the following rate: (a) Ten percent (10%) of the net proceeds received by Sonasoft for such sale; until such time as two hundred percent (200%) of the Actual Project Cost has been cumulatively received by Developer; then (b) Five percent (5%) of the net proceeds received by Sonasoft for such sale; until such time as an additional three hundred percent (300%) of the Actual Project Cost has been received by Developer; resulting to a total payment to Developer of five hundred percent (500%) of the Total Project Cost. At the point in time that five hundred percent (500%) of the Actual Project Cost has been received by Developer, no further Royalties shall be owed. In the event that the Microsoft Archiving Solution is bundled with, or sold in such a fashion as to be indistinguishable from, other Sonasoft Products, Client shall make an objectively reasonable allocation between the products for the purposes of determining the Royalties to be paid with each sale.Additionally, the percentage applied to Royalties paid on OEM sales by Client shall be determined on a case by case basis, at such time Client enters into a specific OEM agreement which covers the Microsoft Archiving Solution. 4.The Royalties shall be payable only after Client receives payment from its customer for the Microsoft Archiving Solution to which the Royalty applies.Client shall make a calculation of Royalties owed at the end of each calendar quarter, and shall remit full payment of Royalties owed to Developer within fifteen (15) days thereafter in U.S. dollars.Developer shall have the right, upon request by Developer, to have payment made in common stock of Client at the then fair market value of such common stock in lieu of cash.Client will share with Developer the details of each sale which covers the Microsoft Archiving Solution for each calendar quarter, within fifteen (15) days of the end of the quarter. 5.The payment of the Royalties shall be accelerated, to require a full payment of any unpaid portion of 500% of the Actual Project Cost, in the event of a sale of the
